                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAY F. CASTEEL, an individual;

                  Plaintiff,                            4:16CV3166

      vs.
                                                           ORDER
CITY OF CRETE,

                  Defendant.


      As requested in the parties’ motion, (Filing No. 75), which is hereby
granted,


      IT IS ORDERED:

      1)     The jury trial of this case is set to commence before Richard G.
Kopf, Senior United States District Judge, in Courtroom 1, United States
Courthouse, Lincoln, Nebraska, at 9:00 a.m. on October 21, 2019, or as soon
thereafter as the case may be called, for a duration of four (4) trial days. This
case is subject to the prior trial of criminal cases and such other civil cases as
may be scheduled for trial before this one. Jury selection will be held at the
commencement of trial.

       2)    The Pretrial Conference is scheduled to be held before the
undersigned magistrate judge on October 2, 2019 at 1:00 p.m., and will be
conducted by internet/telephonic conferencing. A separate order will be filed with
the instructions and codes for participating in the pretrial conference. The
parties’ proposed Pretrial Conference Order and Exhibit List(s) must be emailed
to zwart@ned.uscourts.gov, in either Word Perfect or Word format, by 5:00 p.m.
on September 30, 2019.

      August 5, 2019.                       BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
